Electronically Filed
                                                      Supreme Court
                                                      SCWC-XX-XXXXXXX
                                                      03-AUG-2020
                                                      08:32 AM




                         SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I

           GEORGE M. KAIMIOLA and ZILPAH K. KAIMIOLA,
               Petitioners/Plaintiffs-Appellants,

                                and


       JAMES JONATHON DRISCOLL aka JAMES JONATHAN DRISCOLL,
            ALLEN B. ARAKAWA, and DEBBIE E. ARAKAWA,
                Respondents/Plaintiffs-Appellees,

                                vs.

  BANK OF AMERICA, N.A., MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
      INC., GEORGE MATIC, MILENA MATIC, ALEKSANDRA O. MATIC,
STEVEN MATIC, SIMON T. NGAN, JILL S.A. NGAN, AMERICAN SAVINGS BANK,
         F.S.B., JASON C. BALBERDI, NAHINU R. FREITAS, and
                     THE FEDERAL SAVINGS BANK,
                 Respondents/Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
           (CAAP-XX-XXXXXXX; CIV. NO. 2CC191000167(1))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
            AND DENYING REQUEST FOR A WRIT OF MANDAMUS
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
     and Circuit Judge Souza, assigned by reason of vacancy)

          Upon consideration of petitioners’ application for writ

of certiorari or, in the alternative, a writ of mandamus, filed

on June 3, 2020, respondents Bank of America, N.A. and Mortgage

Electronic Registration Systems, Inc.’s response, filed on July
6, 2020, petitioners’ reply, filed on July 13, 2020, the

respective supporting documents, and the record,

          IT IS HEREBY ORDERED that the application for writ of

certiorari is rejected.

          IT IS HEREBY FURTHER ORDERED that to the extent

petitioners are seeking a writ of mandamus, their request is

denied.

          DATED:   Honolulu, Hawai#i, August 3, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Kevin A. Souza




                                 2